Title: From Thomas Jefferson to Benjamin Harrison, 7 February 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Richmond Febry. 7th. 1781.

The inclosed papers will sufficiently explain themselves to you. They were put into my hands by Colo. Matthews together with a requisition from Congress to furnish 14492 hard dollars to pay the debts of our prisoners in New York. Were we permitted to send produce, we could do it for less than half of what the hard dollars will cost us, and I think such articles might be selected from the within, especially when that of coal is added (which Colo. Mathews assures me will be done) as would do neither good to the enemy nor injury to us. Coal sells in N. York at six guineas the chauldron. Colo. Mathews assures me that the Enemy have never experienced the least inconvenience from a want of provisions since he has been in captivity; that indeed before the arrival of the Cork fleet they began to be apprehensive, but he thinks they have now near a twelve months provision. Taking this into consideration with the great alleviation of the maintenance of our prisoners which it should bring to us, perhaps you could negotiate a permission to us to send some of these articles to New York and Charlestown.
I am &c &c.,

T.J.

